IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                          October 8, 2008

                                     No. 08-40603                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


LALAIE JOHNSON

                                                  Plaintiff-Appellant
v.

HONG SHEN; WHISPERING PINE LODGE

                                                  Defendants-Appellees



                   Appeal from the United States District Court
                         for the Eastern District of Texas
                                 No. 6:08-CV-166


Before HIGGINBOTHAM, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
       In her complaint, Lalaie Johnson, proceeding pro se and in forma pauperis,
alleged, in essence, that she received negligent treatment by defendants-
appellees while residing in the Whispering Pine Lodge nursing home. Because
she cited no basis for federal jurisdiction, she was ordered to file an amended
complaint to state that basis. She filed two amended complaints as a result, the
last asserting racial bias in the state courts. The district court adopted the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 08-40603

magistrate judge’s recommendation and dismissed this action for lack of subject-
matter jurisdiction.
      Proceeding pro se on appeal, Johnson fails to show subject-matter
jurisdiction. Essentially for the reasons stated in the magistrate judge’s 15 May
2008 Report and Recommendation, the judgment of the district court is
      AFFIRMED.




                                       2